               Case 5:19-cv-00567 Document 1 Filed 05/28/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

SANTA CLARA LAND COMPANY,                     §
LTD.                                          §
                                              §
         Plaintiff,                           §
                                              §            Civil Action Number: 5:19-cv-00567
v.                                            §
                                              §
PITTSBURGH LOGISTICS SYSTEMS,                 §
INC.,                                         §
                                              §
         Defendant.


                        NOTICE OF REMOVAL OF CIVIL ACTION

         To the Honorable Judges of the United States District Court for the Western District of

Texas:

                                                  I.

     1. PITTSBURGH LOGISTICS SYSTEMS, INC. (“Defendant”) is the defendant in the civil

action brought on April 25, 2019, in the 408th Judicial District Court of the State of Texas,

County of Bexar, entitled Santa Clara Land Company, LTD. vs. Pittsburgh Logistics Systems,

Inc., Cause No. 2019CI08399.       Santa Clara Land Company LTD.’s (“Plaintiff”) Original

Petition is attached as Exhibit A. The citation was issued on April 29, 2019, and is attached as

Exhibit B.      On May 6, 2019, the summons was served on Defendant’s registered agent,

Registered Agent Solutions, Inc., and is attached as Exhibit C. Defendant did not file an

answer. The state court docket sheet is attached as Exhibit D. The attachments constitute all

processes and pleadings served in the state court action. Attached as Exhibit E is the Index of

Matters Being Filed and Exhibit F is the List of all Counsel of Record.



                                                  1
             Case 5:19-cv-00567 Document 1 Filed 05/28/19 Page 2 of 4



                                                II.

   2. This notice of removal is filed within 30 days of receipt of the petition and is timely filed

under 28 U.S.C. § 1446(b).

                                                III.

   3. The district courts of the United States have original jurisdiction over his action based on

diversity of citizenship among the parties as Defendant is now and was at the time the action was

commenced diverse in citizenship from Plaintiff. Defendant is not nor was at the time the state

court suit was commenced a citizen of the State of Texas.

   4. Specifically, Defendant is a Pennsylvania corporation. A corporation is deemed citizen

of the State by which it has been incorporated, and of the State where it has its principal place of

business.   28 U.S.C. § 1132(c)(1).       Defendant is incorporated in the Commonwealth of

Pennsylvania, and has had its principal place of business located in Cranberry Township,

Pennsylvania, at all times relevant to this action. Therefore, Defendant was at the time the action

was commenced and is now a citizen of the Commonwealth of Pennsylvania but not of the State

of Texas.

                                                IV.

   5. The amount in controversy in this action exceeds, exclusive of interest and costs, the sum

of $75,000. In Plaintiff’s Original Petition, Plaintiff alleges that Defendant defaulted on a

commercial lease agreement between Plaintiff and Defendant when Defendant failed to pay rent

and other monies owed under the lease agreement to Plaintiff. Exhibit A. at ¶ 6-7.

                                                V.

   6. Removal of this action is therefore proper under 28 U.S.C. § 1441, because it is a civil

action brought in state court, and the federal district courts have original jurisdiction under 28


                                                 2
             Case 5:19-cv-00567 Document 1 Filed 05/28/19 Page 3 of 4



U.S.C. § 1332, because the Plaintiff and Defendant are diverse in citizenship and because the

contents of the Petition demonstrate, by a preponderance of the evidence, that the amount in

controversy exceeds $75,000.

   7. WHEREFORE, Defendant, pursuant to these statutes and in conformance with the

requirements set forth in 28 U.S.C. § 1446, remove this action for trial from the 408th Judicial

District Court of the State of Texas, County of Bexar, to this Court on the 28th day of May,

2019.



Dated: May 28, 2019                        Respectfully submitted,

                                           DLA PIPER LLP (US)

                                           By:/s/ Christina E. Ponig
                                               Christina E. Ponig
                                               Texas Bar No. 24041706
                                               Federal Bar No. 622017
                                               christina.ponig@dlapiper.com
                                               1000 Louisiana Street, Suite 2800
                                               Houston, TX 77002-5005
                                               Tel: 713.425.8400
                                               Fax: 713.425.8401

                                               ATTORNEY FOR DEFENDANT
                                               PITTSBURGH LOGISTICS SYSTEMS, INC.




                                               3
            Case 5:19-cv-00567 Document 1 Filed 05/28/19 Page 4 of 4



                                   Certificate of Service

        I certify that the foregoing was served via the Court’s electronic ECF/CMEF system on
all counsel of record on May 28, 2019.

David C. “Clay” Snell
Bayne, Snell & Krause
1250 N.E. Loop 410, Suite 725
San Antonio, Texas 78209
dsnell@bsklaw.com

                                                            /s/ Christina E. Ponig
                                                            Christina E. Ponig




                                             4
